Examiner’s Comments
1.	This office action is in response to the RCE received on 12/7/2021.
	Claims 1-20 are pending and have been examined on the merits.

	Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  
The combination of the structural elements recited in claims is what make the claimed subject matter allowable over the prior arts of record. 
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical device, wherein said first jaw lockout comprises a first jaw lockout arm configured to releasably retain said first jaw in said first open position; and a second jaw lockout configured to prevent said second jaw from being movable from said second open position to said second closed position, wherein said second jaw lockout comprises a second jaw lockout arm configured to releasably retain said second jaw in said second open position; and -7-Application Serial No. 16 453,302Response dated May 20, 2021Response to Official Action ofMarch 19, 2021a retainer removably mounted to said cartridge body to form a cartridge assembly, wherein said retainer is supported on said deck surface when attached to said cartridge body, wherein said retainer comprises an authentication key that is configured to defeat said first jaw lockout by moving said first jaw lockout arm out of a first jaw locking position to permit said first jaw to be moved from said first open position to said first closed position when said cartridge assembly is seated in said first stapling device, and wherein said authentication key is further configured to defeat said second jaw lockout by moving said second jaw lockout arm out of a second jaw locking position to permit said second jaw to be moved from said second open position to said second closed position when said cartridge assembly is seated in said second stapling device.
With respect to claim 12, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a retainer for use with a surgical device, a first jaw lockout configured to prevent the first jaw from moving between the first open position and the first closed position, a second jaw lockout configured to prevent the second jaw from moving from the second open position to the second closed positions and wherein said retainer comprises: a retainer body configured for removable attachment to the surgical staple cartridge; and an authentication key configured to defeat said first jaw lockout when said retainer is attached to the surgical staple cartridge to form a cartridge assembly and the cartridge assembly is seated in the first frame, wherein said authentication key is further configured to defeat said second jaw lockout when said retainer is attached to the surgical staple cartridge to form the cartridge assembly and the cartridge assembly is seated in the second frame.
With respect to claim 19, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a retainer for a surgical device, a first jaw lockout arm movable between a first jaw locking position configured to prevent the first jaw from moving between the first open position and the first closed position and a first jaw closure position, a second jaw lockout arm movable between a second jaw locking position wherein the second jaw is prevented from moving from the second open position to the second closed position and a second jaw closure position wherein the second jaw is movable from the second open position to the second closed position, and wherein said retainer comprises: a retainer body configured for removable attachment to the surgical staple cartridge to form a cartridge assembly; and an authentication key configured to defeat the first jaw lockout when said cartridge assembly is seated in the first frame by moving the first jaw lockout arm in a first direction from the first jaw locking position to the first jaw closure position, wherein said authentication key is further configured to defeat the second jaw lockout when said cartridge assembly is seated in the second frame by moving the second jaw lockout arm in a second direction from the second jaw locking position to the second jaw closure position, and wherein said second direction differs from said first direction.
The prior art of record fails to disclose the combination of the structural elements recited in the claims, and would not have been obvious to one having ordinary skill in the art to modify the prior art of record to produce applicant’s invention without including knowledge gleaned from applicant’s disclosure to combine or modify the teachings of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        12/10/2021